

116 HR 5720 IH: To amend the Fair Credit Reporting Act to prohibit the creation and sale of trigger leads, and for other purposes.
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5720IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Mr. Clay introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to prohibit the creation and sale of trigger leads, and for
			 other purposes.
	
 1.Trigger lead prohibitionSection 604(c) of the Fair Credit Reporting Act (15 U.S.C. 1681b(c)) is amended by adding at the end the following:
			
 (4)Prohibition on trigger leads for residential mortgage loansNotwithstanding paragraph (1), no consumer reporting agency may furnish a consumer report in connection with a credit transaction that is not initiated by a consumer, if the report is being procured based in whole or in part on the presence of an inquiry made in connection with a residential mortgage loan (as defined under section 103 of the Truth in Lending Act (15 U.S.C. 1602))..
		